Citation Nr: 1221389	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  07-38 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a rating in excess of 10 percent for left leg post-phlebitic syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service from January 1965 to April 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued in February 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Jurisdiction of the Veteran's claims file was subsequently transferred to the RO in Reno, Nevada. 

In connection with this appeal, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge sitting at the Reno RO in March 2008. A transcript of that hearing is associated with the claims file. 

In September 2009 and March 2011, the Board remanded this matter for additional development and readjudication.  

The following decision is based on review of the Veteran's claims file in addition to his Virtual VA (VVA) file or "eFolder." 


FINDING OF FACT

Left leg post-phlebitic syndrome is manifested by persistent edema incompletely relieved by elevation of extremity without beginning stasis pigmentation or eczema.  


CONCLUSION OF LAW

The criteria for a 20 percent rating, but no higher, for left leg post-phlebitic syndrome have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.104, Diagnostic Code 7121 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Before addressing the merits of the increased rating issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  Here, the Veteran filed a claim for an increased evaluation for his left leg disability in May 2006.  

The Veteran was notified via letters dated in August 2006 and October 2009 of the criteria for establishing increased evaluations, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  The August 2006 letter accordingly addressed all notice elements and predated the initial adjudication by the RO in December 2006.  No additional notice is required. 

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO has obtained service treatment records, service personnel records, VA treatment records, and private treatment records.  The Veteran submitted multiple written statements discussing his contentions and private treatment records.  Neither the Veteran nor his representative has identified any outstanding pertinent evidence related to his increased rating claim.

Further, in March 2008, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id. 

Here, during the March 2008 hearing, the VLJ identified the issue on appeal.  Information was also solicited regarding severity of the Veteran's left leg disability.  He was asked if he possessed evidence showing the increased severity of his service-connected left leg disability.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted and associated with the claims file.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's increased rating claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record. 

The Veteran was also provided with numerous VA examinations in August 2006, February 2010, May 2010, and May 2011 for his service-connected left leg disability.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected left leg disability under the applicable rating criteria.  There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected left leg disability since the May 2011 VA examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 (2011), and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2011).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matter is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's service-connected left leg post-phlebitic syndrome is currently evaluated as 10 percent disabling, pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7121 (2011).

Under Diagnostic Code 7121, a 10 percent rating is assigned for post-phlebitic syndrome with intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating is assigned for persistent edema incompletely relieved by elevation of extremity and with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema with or without intermittent ulceration.  A 60 percent rating is assigned for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A maximum 100 percent rating is assigned for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7121 (2011).

Factual Background and Analysis

The Veteran filed a claim seeking an increased rating for his service-connected left leg post-phlebitic syndrome in May 2006.

In an August 2006 VA examination report, the Veteran indicated that he had no further episodes of phlebitis since service but complained of daily aching in the back of the left knee and calf area.  He rated his pain at 4 to 5 out of 10 with flare-ups of pain at 6 to 7 out of 10 with activity that lasted hours to a whole day.  It was noted that he used aspirin for fair relief of pain with neither ice nor heat being helpful as well as reported wearing a hose stocking.  The examiner noted that the Veteran was retired from his employment in a warehouse motor pool and that his condition did not affect his ability to do his job.  On physical examination, he had some mild tenderness in the left calf area and back of his knee to palpation.  There was no erythema, warmth, or effusion to the leg with normal gait and full range of motion.  The examiner listed an impression of left leg post-phlebitic syndrome, noting that the Veteran had ongoing pain behind knee and in calf with walking/running but no lower extremity edema.

In a September 2006 statement, the Veteran complained of continuous aching pain ranging from a level of 3 to 7 in the lower left leg.  He indicated that he has used compression hose for years, tried multiple soak and spa treatments, changed employment, and curtailed or minimized involvement in many leisure activities. 

In his February 2007 notice of disagreement, the Veteran reported that he suffered from persistent swelling with tightness in his calf that never dissipated.  He indicated that his pain never subsides with use of prescription medication, hosiery, and elevation.  

VA treatment records dated in April and May 2007 detailed complaints of persistent left leg pain with use of Celebrex for pain relief with support hose.  The examiner listed an impression of chronic post-phlebitic pain of the left lower leg.  In June 2007, the Veteran complained of a dry rash on both of his lower legs and increased swelling in his left leg with physical therapy exercise routine.  

A June 2007 statement from the Veteran's private physician, D. D., M. D., addressed the Veteran's left leg swelling.  It was indicated that the Veteran had a history of lower left leg swelling for many years.  Recent testing, to include Doppler ultrasound (August 2006) and MRI of the leg and lumbar spine (October 2006), was noted to yield nonsignificant findings.  His swelling was indicated to continue with the physician commenting that it would probably be chronic in nature indefinitely.  Treatment notes dated from August 2006 and March 2007 from this provider showed an assessment of persistent leg pain.  The gastrocnemius muscle on the left calf was more prominent on plantar flexes of the forefoot.  Circumference of the left calf was 1/2 centimeter larger than on the right.  The Veteran was also noted to have a few varicosities in the anterior portion of his lower leg.  He opined that it was not felt that there was any relationship between his calf pain and his lower back pain.

In a July 2007 statement, the Veteran's representative asserted that the Veteran met the criteria for an increased evaluation, as he suffered from persistent swelling (incompletely relieved by elevation of extremity) and eczema.    

Additional VA treatment notes dated in December 2007 showed continued complaints of persistent left calf pain.  The Veteran detailed that he did not feel the prescribed Celecoxib was working and that he continued to have a psoriasis rash of his anterior lower leg and ankle. 

In his December 2007 substantive appeal, the Veteran asserted that his private physician found swelling to be present, that his VA treatment provider put him on medication for swelling and eczema of the left leg (Celecoxib and Triamcinolone), and that his VA physical therapist noted left leg weakness.  He reported that he was in constant pain that persisted even after wearing support hose and elevating the leg.

During his March 2008 hearing, the Veteran testified that he suffered from swelling, persistent pain, and an intermittent rash while wearing support hose in hot weather.  He specifically reported that his pain did not subside with elevation of the leg.  His spouse stated that his leg swelled on a daily basis and that he elevated it on a daily basis.  It was indicated that his condition limited his ability to walk properly and caused pain in his left foot, functional impairment, and weakness in his left leg.

VA treatment records dated in September 2008, September 2009, and December 2009 listed an impression chronic post-phlebitic pain of the left lower leg.  The Veteran indicated that he had ceased taking Celebrex, Tylenol, or Aspirin because he felt they did not provide pain relief. 

In an October 2009 statement, D. D., M. D. noted that the Veteran had post-phlebitic syndrome in the left leg with associated pain and swelling.  He detailed treatment with nonsteroidal inflammatory drugs (NSAIDS) and support hose.  An October 2009 treatment record showed no edema or varicosities of the extremities.  

A February 2010 VA examination report noted that there was no peripheral edema present and plague-like lesions over the tibia.  The examiner listed a diagnosis of very mild neuropathy as a diabetic complication.  Other diagnoses were listed as psoriasis and left leg post-phlebitic syndrome.  

A March 2010 VA treatment record showed complaints of constant pain in the left lower leg.  The Veteran reported that he wore a support stocking a few times a week in the winter but not at all during the summer.  He stated that his blood pressure was higher when wearing the stocking.  It was noted that he had no skin rash currently and that the prescribed cream had been controlling the itching.  The examiner again listed an impression chronic post-phlebitic pain of the left lower leg.

In a May 2010 VA joints examination report, the Veteran's prior complaints of left hip and buttock pain due to post-phlebitic syndrome were acknowledged.  During the evaluation, he complained of left buttock pain only as well as aching in the left calf exacerbated by activity.  After examining the Veteran and reviewing the claims file, the examiner, a VA physician, diagnosed post-phlebitic syndrome of the left leg, not currently causing any joint condition. 

In a May 2010 VA arteries examination report, the Veteran indicated that his left calf hurt more if he stood on it for a long time but was not really weak.  He further asserted that his left buttocks pain was related to his service-connected left leg disability.  It was indicated that he wore a compression stocking on his left leg one or two days a week during winter but that pain in his calf remained constant and that pain and swelling were not helped by use of the stocking.  He reported that he sometimes elevated his leg at the end of the day but that it did not help his left calf pain or left lower extremity symptoms at all.  The Veteran detailed that he used a prescribed cream a few times a month to treat an itchy rash he got along his left lower tibia (and occasionally on his right lower leg).  The examiner noted that no skin rash was present on examination and that nothing relieved what the Veteran called edema.  

On physical examination, the examiner noted that the left lower extremity had no edema, stasis pigmentation, eczema, or ulceration.  He reported that the Veteran had superficial visible varicose veins along the left mid-tibial area and a palpable but not visible varicose vein on the mid left calf.  The Veteran was noted to be wearing a support stocking on examination that left red marks where elastic started and stopped.  While the Veteran complained of tenderness with firm pressure to the left calf, the examiner noted that there were no objective findings referable to pain with deep palpation of the left calf as well as no signs of pain with calf, vein, foot, or lower extremity joint examinations.  The circumference of both upper and lower legs was listed as symmetric.  After examining the Veteran and reviewing the claims file, the examiner diagnosed left leg post-phlebitic syndrome.  He identified the only current physical finding possibly related to residuals of the in-service left calf thrombophlebitis as superficial varicose veins of the left calf.  He opined that no current skin, joint, muscle, or nerve problems were related to post-phlebitic syndrome of the left leg.  He specifically indicated that there was no current edema of the left leg, statis pigmentation, current eczema or rash, ulceration, or subcutaneous induration of the left leg.  Thereafter, he highlighted that the Veteran's complaints and asserted symptoms (which he claimed are associated with his service-connected left leg post-phlebitic syndrome) outweighed any current or past objective findings.  It was also noted that a post-service lumbar spine injury with radiculopathy requiring more than one surgery to the lumbar spine might help to explain the pain the Veteran felt in his left buttock, leg, and calf.     

In a May 2011 VA arteries examination report, the Veteran complained of persistent pain in posterior of the left calf and left knee with pain increasing with activity.  He indicated that he discontinued using a compression stocking due to elevation of blood pressure.  The Veteran discussed a medical history of left lower extremity abnormality, nonpersistent edema partially relieved by elevation of extremity and compression hosiery, nonpersistent skin discoloration, constant pain (even at rest), and throbbing pain after activity.

On physical examination, the examiner noted no edema, stasis pigmentation, eczema, or ulceration.  Deep palpation elicited no tenderness of deep veins of either calf.  Superficial varicose veins were noted to be present on both lower legs and were non-tender but slightly more pronounced on the left lower extremity.  Although there was no visible edema for either leg/foot/ankle, the examiner acknowledged that circumference of the left calf (at the widest point - 39 cm) was greater than the circumference of the right calf (at the widest point - 37 cm).  The examiner also highlighted the history of a bilateral leg skin condition as well as noted that there was no evidence on examination of eczema, psoriasis, or discoloration.  He commented that both of the Veteran's limbs were affected and indicated that eczema could be a separate skin condition quite unrelated to the diagnosed post-phlebitic syndrome. 

In considering the evidence of record under the laws and regulations set forth above, the Board concludes that the Veteran's left leg post-phlebitic syndrome warrants the assignment of a 20 percent evaluation.  Collectively, the evidence reflects that during his appeal the Veteran's left leg disability has been manifested by constant left lower extremity pain exacerbated by activity but only partially relieved by prescription medication, elevation, or use of compression stocking, mild tenderness in the left calf area, persistent swelling, and superficial varicose veins of the left calf.  While the May 2010 and May 2011 VA examiners did not find any evidence of edema and noted symmetric calf circumference, the May 2011 VA examination report and multiple private treatment notes dated during the appeal period showed findings of swelling as well as a left calf circumference larger than the unaffected right calf.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that his current symptomatology more nearly reflects left leg post-phlebitic syndrome with persistent edema incompletely relieved by elevation of extremity and with or without beginning stasis pigmentation or eczema.  In addition, there is no dispute that Veteran is competent to report symptoms of left lower leg edema or swelling he experiences because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board also finds the Veteran's statements to be credible, as they are consistent with other evidence submitted his behalf.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

However, at no point during the appeal period did the Veteran's left leg symptomatology meet the criteria for a rating in excess of 20 percent.  While the Veteran has been treated for a rash of the bilateral lower extremities and complained of intermittent discoloration, evidence of record has consistently shown no statis pigmentation, eczema, or ulceration related to the Veteran's service-connected left leg post-phlebitic syndrome.

To give the Veteran every consideration in connection with the matter on appeal, the Board must consider all potentially applicable diagnostic codes in rating the Veteran's service-connected left leg post-phlebitic syndrome.  However, evidence of record has repeatedly shown that there are no current skin problems related to the service-connected post-phlebitic syndrome of the left leg.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"), and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology).

The Veteran also submitted hearing testimony as well as multiple written statements from himself and his spouse discussing the severity of his service-connected left leg disability.  In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

As noted above, the Veteran is competent to report his increased left leg symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the clinical evidence of record does not indicate that the assignment of any additional increased evaluation is warranted.  As the Veteran's statements are inconsistent with the evidence of record, the Board finds his assertions of increased left leg symptoms like discoloration and eczema related to his service-connected disability to lack credibility as well as probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  Thus, evidence of any additional increased left leg symptomatology has not been established, either through medical or lay evidence, during the appeal period.

The Board has determined that the assignment of a 20 percent rating for the Veteran's left leg post-phlebitic syndrome is warranted.  However, for all the foregoing reasons, his claim for entitlement to an evaluation in excess of 20 percent for left leg post-phlebitic syndrome must be denied.  The Board has considered additional staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the Rating Schedule, and the assigned scheduler evaluation is, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted. 

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  In fact, multiple VA examination reports referenced above showed that the Veteran retired in 2006 due to duration of work or eligibility of age.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


ORDER

A 20 percent rating, but no higher, for left leg post-phlebitic syndrome is granted, subject to the laws and regulations governing the award of monetary benefits. 



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


